Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toichi et al. (JP01141203A).  Toichi et al. discloses (claim 1) a hydraulic system with at least one operation device 11a,11b that outputs an operation signal corresponding to an operating amount of an operating unit, a variable displacement pump 2 that supplies hydraulic oil to at least one hydraulic actuator 7a,7b, at least one control valve 6a,6b interposed between the hydraulic actuator 7a,7b and the pump 2, the control valve changing a meter-in opening area thereof, such that an increase rate of the meter-in opening area increases in accordance with increase in the operation signal outputted from the operation device 11a,11b, a regulator 3 that adjusts a tilting angle of the pump; an unloading valve 8 that defines an unloading flow rate 22, at which the hydraulic oil discharged from the pump 2 is released to a tank (not numbered), and a controller 10 that, when the operation device is operated, determines a control valve required flow rate such that the control valve required flow rate changes at a same change rate 20 as that of the meter-in . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Toichi et al., as applied to claim 1 above, in view of Pieper (6,895,852).  Toichi et al. discloses all of the claimed subject matter further including that (claim 2) the at least one operation device includes a plurality of operation devices 11a,11b, the at least one hydraulic actuator includes a plurality of hydraulic actuators 7a,7b, the at least one control valve includes a plurality of control valves 6a,6b, (claim 3) the at least one operation device includes a first operation device 11a and a second operation device 11b, the at least one control valve includes a first control valve 6a corresponding to the first operation device 11a and a second control valve 6b corresponding to the second operation device 11b, and when the first operation device and the second operation device are operated concurrently, the controller determines a first control valve required flow rate such that the first control valve required flow rate is proportional to the meter-in opening area of the first control valve, determines a second control valve required flow rate such that the second control valve required flow rate is proportional to the meter-in opening area of the second control valve, and controls the regulator such that the discharge flow rate of the pump is a sum of . 
Pieper teaches for a hydraulic system with a variable displacement pump 120 (col. 6, lines 55-58) that supplies hydraulic oil to a plurality of hydraulic actuators 130,140,150,160,170, a plurality of control valves 190 interposed between the hydraulic actuator 130,140,150,160,170 and the pump 120, and pressure compensation valves 199, and that each pressure compensation valve 199 being provided downstream of a meter-in opening of a corresponding one of the plurality of control valves 190, the meter-in opening functioning as a restrictor (col. 5, lines 36-40) of the corresponding control valve 190, each pressure compensation valve 199 keeping constant a pressure difference between a downstream-side pressure of the meter-in opening and a highest load pressure among load pressures of the plurality of respective hydraulic actuators 130,140,150,160,170 for the purposes of individually controlling the pressure differential across each control valve.  See Pieper col. 1, lines 50-67.
Since Toichi et al. and Pieper are both in the same field of endeavor the purpose disclosed by Pieper would have been recognized in the pertinent art of Toichi et al.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the hydraulic system of Toichi et al. such that each pressure compensation valve being provided downstream of a meter-in opening of a corresponding one of the plurality of control valves, the meter-in opening functioning as a restrictor of the corresponding control valve, each pressure compensation valve keeping constant a pressure difference between a downstream-side pressure of the meter-in opening and a highest load pressure among load pressures of the plurality of respective hydraulic actuators for the purposes of individually controlling the pressure differential across each control valve.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other pressure compensated hydraulic systems with unloading valves.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nathan Wiehe, can be reached on (571) 272-8648.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        January 15, 2021